OPINION ON REHEARING.
After the filing of the foregoing opinion, and within the time allowed by law and the rules of court, the plaintiff filed a petition for a rehearing. It is insisted that the evidence upon which we find that John A. Hull, through whom appellee derived his title, was the attorney of Grether in obtaining the judgment'before the justice on which the land was sold and *658purchased, at sheriff’s sale by Grether, is not competent to prove that fact. It is said that “the opinion rests wholly upon the assumption that John A. Hull was present as the attorney of Grether before the justice of the peace as recited in the void judgment.” We do not so understand the opinion, nor do we regard it as necessary that he should have been present when the judgment was entered. We rest the opinion on the fact that Hull was the attorney of Grether in the procurement of the judgment, and in collecting the amount of the judgment on execution by a sale of the land in controversy, at which his client, Grether, became the purchaser in satisfaction of the judgment, ignorant of its invalidity, while Hull, his attorney, had knowledge thereof, or was culpably negligent in not knowing of it, and in either case is estopped from afterwards buying up and asserting, as against his client, a better title to the land.
7 ruACTicEevidence. Now, in regard to the competency of the evidence to prove that Hull was the attorney of Grether in procuring the judgetc. The incompeteney of this evidence is claimed on the ground that the judgment was rendered without proper notice, and therefore void, and that this void judgment is not competent to prove the fact of Hull’s attorneyship. Upon turning to the record we find that “ the plaintiff offered and read in evidence a cei’tified transcript of the record in the case of John Grether v. M. C. Wood et al., being transcript of record and judgment, upon which sheriff’s deed to John Grether, offered in evidence by defendants, was based, including judgment, docket entry of justice of the peace, aird transcript filed in this court, with judgment docket entries, and execution and sheriff’s return thereon,” then •follows the documents thus offered in evidence.
After thus offering this evidence himself it does not lie in plaintiff ’s'mouth to say that it is not competent. If a party has full knowledge of the incompetency of a witness, he will not be permitted to examine him and afterwards object to his competency, if he should dislike his testimony. 1 Green-leaf’s Ev., § 421, and cases cited in notes. And when a party offers a witness he will not be allowed afterwards to impeach *659his credibility. Ibid. § 442, and cases cited in notes. So also, with documentary evidence, when a party offers it in proof of his case, he thereby affirms its competency and credibility. Plaintiff knew the character of this evidence at the time he offered it, as fully as lie does now, and having offered it, as his witness, so to speak, he will not be permitted to question its competency or impeach its credit, especially for the first time on appeal in this court. These principles are elementary and require no further discussion. He offered the transcript of the judgment to show, by a recital therein, that there was no legal notice given to the defendants therein, and that, therefore, the judgment was invalid. By offering it in evidence, he asserted its competency to prove the recited facts therein. He will not be allowed to say that it is competent to prove one of the recited facts and none others. It may be competent to prove the facts it recites, although it thereby-appears that the judgment is void.
Again, the evidence of Hull having been attorney of Grether is derived from the sheriff’s return on the execution, as well as from the transcript of the judgment. This evidence, (the execution and return thereon,) was also offered by the plaintiff.
In respect to the question of pleading, urged in the petition for rehearing, we are satisfied with the correctness of the views expressed in the former opinion, and do not deem it. necessary to add to what we have there said on that point. The petition for rehearing will be
Overruled.